Per Curiam.
The suit was for commission as agent for the sale of aniline oil. The verdict was for the plaintiff, but concededly for more than was claimed. The defendant does not deny ■that Mr. Opdycke was employed as a sales agent. Nor does it dispute the rate of commission, nor does it dispute the fact that Mr. Opdycke did give to the purchaser the price of seventy cents in pursuance of specific directions from the defendant. It says that Mr. Opdycke was only employed to secure what it terms “war orders,” and had no authority to procure the sale in question. That is the real issue in the case and the dominant question which the jury was called upon to decide. This question manifestly resulted in an issue of fact for the jury to determine and was properly left to them. We cannot say that the verdict was contrary to the weight of the testimony, or that the charge of the court was in any respect erroneous.
The rule will be discharged, except so far as the excessive amount of the verdict is concerned, viz., $1,191.36; to that extent it will be reduced.